Citation Nr: 1106645	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  00-06 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 30 
percent for coronary artery disease (CAD), postoperative bypass 
surgery, to include whether a reduction in rating for this 
disability from 30 to 10 percent, effective March 14, 2006, was 
proper, on appeal from an initial grant of service connection.

2.  Entitlement to a disability evaluation in excess of 30 
percent for chronic obstructive pulmonary disorder (COPD), on 
appeal from an initial grant of service connection.

3.  Entitlement to service connection for peripheral neuropathy, 
to include as secondary to exposure to chemical dioxins.

4.  Entitlement to service connection for hyperinflation of the 
jugular vein, to include as being due to a service-connected 
disability.  

5.  Entitlement to service connection for a disability of the 
cervical segment of the spine.

6.  Entitlement to service connection for a disability of the 
lumbar segment of the spine.  

7.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected disability 
(TDIU).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The Veteran had active service from December 1965 to October 
1967.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of June 1999, November 2002, 
August 2003, and March 2004 of the Regional Offices (RO) of the 
Department of Veterans Affairs (VA) located in St. Petersburg, 
Florida, and Reno, Nevada.  

The record reveals that when the claim originally came before the 
Board, the issues on appeal were as follows:

1.  Entitlement to an effective date prior 
to February 18, 1997, for service 
connection for post-traumatic stress 
disorder (PTSD).

2.  Evaluation of coronary artery disease, 
post-operative bypass surgery, currently 
rated 30 percent disabling.

The Board subsequently issued a Decision/Remand on these issues; 
more specifically, the Board denied the Veteran's claim for an 
earlier effective date and remanded the increased rating issue.  
This action was issued on March 23, 2001.

As an aside, the Veteran was notified of the denial and he then 
appealed that action to the United States Court of Appeals for 
Veterans Claims, hereinafter the Court.  The Court vacated the 
Board's decision portion of the March 2001 Decision/Remand.  The 
Court's Decision was then appealed to the Federal Circuit, which, 
in turn, reversed and vacated the Court's action.  Subsequent to 
the Federal Circuit's action, the Court issued a Decision that 
affirmed the Board's March 2001 action.  

When the Board remanded the claim in March 2001, the Board 
requested, in the remand, that additional medical information be 
obtained and included in the claims folder.  While the claim was 
in a remand status, the RO issued two rating actions, in November 
2002 and August 2003; those rating actions involved the issues of 
entitlement to service connection for hyperinflation of the 
jugular vein and an increased rating for COPD.  A March 2004 
action by the RO denied entitlement to service connection for 
peripheral neuropathy.

In May 2008, all four issues were forwarded to the Board for 
review.  At that time, the issues involving COPD and the jugular 
vein were addressed in one Remand that was issued by the Board, 
and a second Remand addressed the remaining two issues.  In the 
second Remand, the following was noted:

The veteran's representative submitted 
written argument in support of the 
veteran's claim in April 2008.  
Specifically, the representative contended 
that the veteran's disability evaluation 
for his CAD disability was reduced from 60 
percent to 30 percent and that the 60 
percent disability evaluation should be 
restored.  The veteran was never in receipt 
of a 60 percent disability evaluation for 
his service-connected CAD.

The veteran originally sought entitlement 
to nonservice-connected pension benefits in 
April 1996.  He submitted medical evidence 
of his myocardial infarction and bypass 
surgery from September 1995.  The RO 
granted entitlement to nonservice-connected 
disability pension benefits in September 
1996.  The only disability listed on the 
rating decision was CAD, status post 
coronary artery bypass graft, status post 
myocardial infarction.  The nonservice-
connected disability was found to be 60 
percent disabling at that time.  This was 
the only 60 percent disability evaluation 
for the veteran's CAD of record.

The veteran later sought service connection 
for his CAD in May 1998.  He was granted 
service connection and assigned a 30 
percent disability evaluation in June 1999.  
The 30 percent disability evaluation is the 
maximum evaluation the veteran has received 
for his service-connected CAD disability.  
The veteran has appealed that evaluation.  
Thus there is no issue of a reduction [from 
60 percent to 30 percent] of a disability 
evaluation involved.

In both Remands, the Board returned the claims to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  The Board 
requested that additional medical records and information be 
obtained and included in the claims folder.  

The Remand involving hyperinflation of the jugular vein and COPD 
was subsequently returned to the Board in March 2010.  Upon 
review, it was discovered that the Veteran had requested the 
opportunity to provide testimony before the Board with respect to 
these two issues.  The Board then remanded the claim so that such 
a hearing could be performed.  After being remanded in March 
2010, and once the Veteran was informed that he would need to 
travel to the RO in St. Petersburg for said hearing, the Veteran 
withdrew his request for the hearing.  

All four issues have since been returned to the Board for review.  
The Board would note that all four issues have been combined 
under one docket number - the docket number from the original 
Board Decision/Remand of March 2001.  Additionally, when the 
claim was before the Board in 2008, the claim consisted of 
records contained in three volumes.  The claim is now contained 
in four volumes.  Of note is a rating action from the RO that was 
issued in April 2006 that was not in the first three volumes.  
This rating action reduced the Veteran's rating for his service-
connected CAD from 30 to 10 percent.  As the underlying issue, 
entitlement to an increased rating, remains on appeal, the Board 
finds that the reduction of the disability rating (and the 
propriety thereof) is part-and-parcel of the overall issue, and 
as such, the Board has included the reduction in the nomenclature 
of the issue on appeal.  See Clemons v. Shinseki, 23 Vet. App. 1 
(2009).  In other words, the issue has been recharacterized to 
adequately show the whole issue that is now on appeal.  

The Board would further point out that two additional issues are 
being added to the front page of this action.  These two issues, 
entitlement to service connection for disabilities of the lumbar 
and cervical segments of the spine, are now being added to the 
front cover based on a recent discovery of notice of disagreement 
received in July 2008.  The notice of disagreement was submitted 
in response to a February 2008 rating action that denied the 
Veteran's claim.  The Court has held that where the Board finds a 
notice of disagreement has been submitted from a matter that has 
not been addressed in a statement of the case, the issue(s) 
should be remanded to the AMC for appropriate action.  Manlincon 
v. West, 12 Vet. App. 238 (1999).  As of this date, and as noted 
below, the Veteran has not been sent a statement of the case with 
respect to these issues, and the remand action below addresses 
these items.

The remaining new issue, that of a TDIU, will be discussed below, 
and has been added to the front cover of this action in 
accordance with the Court's pronouncements in Rice v. Shinseki, 
22 Vet. App. 447 (2009).  

Once again the appeal is REMANDED to the RO via the AMC.  VA will 
notify the Veteran if further action is required.


REMAND

As reported above, all four issues, not to include the issues 
involving the lower back, neck, and a TDIU, have been previously 
remanded by the Board for the purpose of obtaining additional 
information with respect to that particular issue.  With respect 
to the issue involving COPD, the Board remanded the claim in May 
2008.  At that time, the Board requested that the Veteran undergo 
a VA medical examination in order to determine the severity of 
his COPD.  The record indicates that such an examination was 
performed in October 2008.  A review of the examination report 
indicates that the Veteran underwent a pulmonary function test 
(PFT) with the results purportedly included in the claims folder 
for review.  Unfortunately, the complete PFT results are not of 
record.  Moreover, the results from the examination are unclear 
as to whether the pulmonary restrictions are due to the service-
connected COPD or to some other disability.  Also, the examiner 
who provided the examination report did not break-out the 
findings of the pulmonary function tests; i.e., he has not stated 
which test reading is the result of the Veteran's COPD and which 
reading is due to some other disability.  

VA has a duty to obtain a medical examination or opinion when 
such examination or opinion is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010).  In 
this instance and upon first blush, it appears to the Board that 
the 2008 VA examination report is incomplete and inconclusive.  
Hence, it is the determination of the Board that another thorough 
and contemporaneous medical examination that takes into account 
the records of prior medical treatment (the complete claims 
folder) so that the disability evaluation will be a fully 
informed one should be accomplished.  See Hyder v. Derwinski, 1 
Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  It is the Board's opinion that such an examination 
should be afforded the Veteran before an appellate decision on 
the merits of his claim.

The claims folder further reveals that in July 2003, a VA 
examiner found soft tissue prominence of the supraclavicular 
region on the left with CT examination 7 years prior suggesting a 
vascular etiology with a filling defect that might have 
represented thrombosis.  Additional testing was recommended.  In 
August 2003, the VA medical examiner found that after diagnostic 
testing including a MRI of the neck, MRA of the neck, and MRI of 
the aortic arch, there was no evidence of any current underlying 
vascular etiology for the Veteran's complaints.  In January 2010, 
the Veteran asserted that VA medical records clearly show 
abnormalities of the jugular vein and that the sides of his neck 
inflate to the size of golf balls.  In light of his statement and 
as his last examination was many years ago, another examination 
is warranted to determine if the Veteran has a disability and if 
so the etiology thereof.  

With respect to this issue, the VA has a duty to obtain a medical 
examination or opinion when such examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002 & Supp. 2010).  A thorough and 
contemporaneous medical examination that takes into account the 
records of prior medical treatment (the complete claims folder) 
so that the opinion as to the etiology of any disabilities 
diagnosed will be a fully informed one should be accomplished.  

The Veteran has further appealed the RO's denial of service 
connection for peripheral neuropathy, to include as being due to 
exposure to chemical dioxins.  He has asserted that he now 
suffers from peripheral neuropathy and that such a condition is 
the result of his exposure to chemical dioxins (Agent Orange and 
Agent White) while he was stationed in the Republic of Vietnam.  
The record reveals that the Veteran has not undergone a specific 
VA examination in order to determine whether the Veteran now 
suffers from peripheral neuropathy, and if he does, whether it is 
secondary to chemical dioxin exposure, or secondary to a service-
connected disability.  The Board believes that this lack of 
medical evidence inhibits the Board's ability to properly 
adjudicate the Veteran's claim.  As such, this issue will also be 
returned to the AMC so that a medical examination appointment may 
be set-up so that the Veteran may be examined in conjunction with 
his claim. 

That is, the Board believes that a thorough and contemporaneous 
medical examination that takes into account the records of prior 
medical treatment, including the statements made by the Veteran, 
should be accomplished so that the disability evaluation will be 
a fully informed one in regards to the Veteran's claim.  See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  Based upon the evidentiary record in 
the instant case and in light of the applicable provisions of the 
VCAA, it is the Board's opinion that such an examination should 
be afforded the Veteran before the Board's decision on the merits 
of his claim is issued.  In other words, because a physician has 
not commented specifically on the Veteran's contentions and 
assertions, the claim is remanded for the purpose of obtaining 
additional medical information that would provide answers to 
those contentions. 

The final issue on appeal is that of whether the evidence 
supports an increased rating for the Veteran's coronary artery 
disease.  As previously reported in the Introduction, after 
service connection was granted for this condition and a 
disability rating was assigned, the Veteran filed a notice of 
disagreement claiming that the disability was underrated.  
Although not very specific in his various contentions, he averred 
that the disability, that has been rated pursuant to 38 C.F.R. 
Part 4, Diagnostic Codes 7005 and 7017, has produced symptoms and 
manifestations that would substantiate a rating in excess of 30 
percent.  Moreover, he has claimed the symptoms and 
manifestations of the service-connected heart disability are so 
severe that a reduction in the rating from 30 to 10 percent is 
not supported by the medical evidence of record.  

In the Decision/Remand of March 2001 along with the Remands of 
May 2008, the Board requested specific and detailed information 
concerning the symptoms and manifestations produced by the 
service-connected COPD and coronary artery disease.  Although the 
voluminous files indicate that the Veteran has undergone 
pulmonary and cardiac examinations since the issuance of those 
actions, the information provided in the examination reports does 
not provide sufficient information concerning the disabilities in 
question.  That is, the pulmonary exam is missing PFT results.  
The cardiac examination fails to provide information concerning 
whether the Veteran's cardiac condition causes dizziness, 
syncope, fatigue, etcetera, or whether any such complaints are 
the result of another service-connected disability or a condition 
that is not related to or caused by the Veteran's military 
service.  Moreover, the most recent VA heart examination report 
from December 2009 did not include the results of METS testing.

Therefore, the Board is of the opinion that the requested 
information was not obtained and the AMC did not comply with the 
remand instructions.  In Stegall v. West, 11 Vet. App. 268 
(1998), the Court held that a remand by the Board confers on a 
claimant, as a matter of law, the right to compliance with the 
remand orders, and that the Secretary of Veterans Affairs has a 
concomitant duty to ensure compliance with the terms of the 
remand.  As the documents obtained did not specifically attain 
the information needed by the Board, the claim must also be 
returned to the AMC for the requested information.

Additionally, since the claims file is being returned, it should 
be updated to include relevant VA treatment records compiled 
since July 17, 2008.  See 38 C.F.R. § 3.159(c)(2) (2010); see 
also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Moreover, the Veteran has asserted that he is unable to work due 
to his service-connected COPD.  In other words, he has asked that 
a total disability evaluation based on individual unemployability 
due to his service-connected disabilities (TDIU) be assigned.  In 
Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a 
TDIU claim is part of a claim for a higher rating when such claim 
is raised by the record or asserted by the claimant.  The Court 
further held that when evidence of unemployability is submitted 
at the same time that the claimant is appealing the initial 
rating assigned for a disability, the claim for TDIU will be 
considered part and parcel of the claim for benefits for the 
underlying disability.  Id.  Here, the Veteran raised the issue 
of entitlement to a TDIU in March 2004.  The claim for the 
awarding of a TDIU is part of the claim for a higher rating and 
as such, a determination must also be made with respect to this 
claim.  In other words, in light of Rice, the Board concludes 
that VA must assess the current severity of his service-connected 
disability(ies) and determine its/their impact on his 
employability.

Finally, as noted in the Introduction, the Veteran has expressed 
disagreement with the RO's denial of service connection for 
disabilities of the cervical and lumbar segments of the spine.  
As a timely notice of disagreement has been filed, the Board's 
jurisdiction has been triggered and these issues must be REMANDED 
so that a statement of the case on the underlying claim that 
adequately notifies the Veteran of the action necessary to 
perfect an appeal may be provided.  See Manlincon v. West, 12 
Vet. App. 238 (1999).

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific action 
requested on remand does not relieve the AMC of the 
responsibility to ensure full compliance with the VCAA and its 
implementing regulations.  Hence, in addition to the action 
requested above, the AMC should also undertake any other 
development and/or notification action deemed warranted by the 
VCAA prior to adjudicating the claim on appeal.

1.  The AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and subsequent interpretive authority.  
The AMC is reminded that it must provide 
the Veteran with the proper VCAA notice 
with respect to the TDIU issue which is now 
considered part of the Veteran's appeal.  
It should also be requested that he 
complete a TDIU claim form.  Copies of any 
correspondence forwarded to the Veteran 
should be included in the claims folder for 
review.

2.  The AMC should contact the Veteran and 
ask that he identify all sources of medical 
treatment received since July 17, 2008, for 
the disabilities that are currently on 
appeal, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection with 
each non-VA source identified (if any).  
Copies of the medical records should then 
be requested.  All records obtained should 
be added to the claims folder.  If requests 
for any private treatment records are not 
successful, the AMC should inform the 
Veteran of the nonresponse so that he will 
have an opportunity to obtain and submit 
the records himself, in keeping with his 
responsibility to submit evidence in 
support of his claim.  38 C.F.R. § 3.159 
(2010).

3.  Associate with the claims folder VA 
medical records pertaining to the Veteran 
that date from July 17, 2008.  The complete 
VA PFT results from October 2008 must also 
be associated with the claims folder.  

4.  Only after all of the Veteran's medical 
records have been obtained and included in 
the claims folder, the AMC should afford 
the Veteran a VA cardiology examination.  
The purpose of the examination is to obtain 
additional information concerning the 
severity of the Veteran's service-connected 
coronary artery disease, postoperative 
bypass surgery.  The claims folder should 
be made available and reviewed by the 
examiner.  All indicated tests should be 
performed and all findings should be 
reported in detail.  It is requested that 
the examiner identify what symptoms, if 
any, the Veteran currently manifests, or 
has manifested, that are attributable to 
his service-connected coronary artery 
disease.  

With respect to the Veteran's coronary 
artery disease, METs testing, and an 
electrocardiogram, echocardiogram, or 
x-ray, should be done.  If a laboratory 
determination of METs by exercise 
testing can not be done for medical 
reasons, an estimate of the level of 
METs at which dyspnea, fatigue, angina, 
dizziness or syncope develops must be 
provided expressed in METs.  The 
examiner should also state whether 
there is evidence of cardiac 
hypertrophy or dilation on 
electrocardiogram, echocardiogram or x-
ray.  If indicated, and unless it would 
be medically unadvisable, the examiner 
should also determine the level of left 
ventricular ejection fraction.

5.  Only after all of the Veteran's medical 
records have been obtained and included in 
the claims folder, the AMC should afford 
the Veteran an appropriate VA pulmonary 
examination.  The purpose of the 
examination is to document the severity of 
the Veteran's service-connected COPD.  The 
claims folder should be made available and 
reviewed by the examiner.  All indicated 
tests should be performed and all findings 
should be reported in detail.  It is 
requested that the examiner identify what 
symptoms, if any, the Veteran currently 
manifests, or has manifested, that are 
attributable to his service-connected COPD.  

With respect to the pulmonary function 
test that must be accomplished in 
conjunction with the pulmonary 
examination for COPD, the results of 
the pulmonary function test should be 
recorded in the appropriate manner for 
rating purposes, to include:  (a) the 
percentage of predicted FEV-1; (b) FEV-
1/FVC; and (c) the percentage of 
predicted of DLCO (SB).  If the veteran 
is unable to perform any part of this 
test, the examiner should document this 
fact and the reasons why, and then 
proceed to determine whether the 
veteran has any of the following 
symptoms associated with the service-
connected disability:  (a) cor 
pulmonale (right heart failure), or (b) 
right ventricular hypertrophy, or (c) 
pulmonary hypertension (shown by Echo 
or cardiac catheterization), or (d) a 
requirement of outpatient oxygen 
therapy, or (e) episode(s) of acute 
respiratory failure, or (f) the maximum 
exercise capacity as measured by oxygen 
consumption with cardiac or respiratory 
limitation.

The examiner should also indicate what 
specific symptoms are attributable to 
the service-connected COPD, as opposed 
to those referable to any other 
relevant nonservice-connected 
disabilities.  If possible, the 
examiner should provide DLCO(SB) and 
FVC measurements attributable only to 
the service-connected COPD.  If it is 
not possible or feasible to make the 
differentiation between service- 
connected and nonservice-connected 
disability, please expressly indicate 
this and explain why this cannot be 
done.

The examiner should also provide an opinion 
as to whether the Veteran is unable to 
secure and follow a  substantially gainful 
occupation due to the service-connected 
COPD.  In providing the opinion, the 
examiner may consider the Veteran's 
educational background and work experience 
but not his age and nonservice-connected 
conditions. 

6.  The AMC should also schedule the 
Veteran for a VA neurological examination 
for the purpose of determining whether the 
Veteran now suffers from peripheral 
neuropathy, and if so, the etiology of the 
found condition, to include being due to 
chemical dioxin exposure or alternatively 
secondary to a service-connected disorder.  
The examination should be accomplished by 
an individual who has not previously 
treated the Veteran.  The complete claims 
folder and this remand are to be made 
available to the examiner before the 
examination, and the examiner must indicate 
that he or she has reviewed the claims 
folder.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than 
not" or "unlikely" (meaning that there is 
a less than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

The examiner must provide a comprehensive 
report including rationales for all 
opinions and conclusions, citing the 
objective medical findings leading to the 
examiner's conclusions.  If further testing 
or examination by specialists is required 
to evaluate the claimed disabilities, such 
testing or examination is to be done before 
completion of the examination report.  

The examiner should opine as to whether it 
is at least as likely as not that 
peripheral neuropathy began in service or 
is related to service.  If not, is 
peripheral neuropathy at least as likely as 
not caused by or due to a service-connected 
disability or disabilities (Note: service 
connection is in effect for PTSD, COPD, 
CAD, and nicotine dependence).  If not, is 
peripheral neuropathy at least as likely as 
not aggravated (i.e., permanently worsened) 
beyond its natural progression by a 
service-connected disability or 
disabilities.  

7.  The AMC should arrange for an 
examination of the Veteran's jugular 
vein/neck by the appropriate medical care 
provider.  The purpose of this examination 
is to ascertain whether the Veteran now 
suffers from an actual disability, claimed 
to be hyperinflation of the jugular vein, 
or whether the symptoms (hyperinflation of 
the jugular vein) complained thereof are 
related to his service-connected heart 
disability, or some other service-connected 
disability, or whether the symptoms 
complained thereof are the symptoms and 
manifestations of a nonservice-connected 
disability.  

In other words, the examiner is asked to 
express an opinion concerning the etiology 
of any found jugular vein disability to 
include whether such a condition is a 
disability for which VA benefits may be 
awarded.  It is further requested that the 
examiner express an opinion as to whether 
any found jugular vein disability at least 
as likely as not began in or is related to 
his military service.  If not, is it at 
least as likely as not due to or caused by 
a service-connected disorder (Note: service 
connection is in effect for PTSD, COPD, 
CAD, and nicotine dependence).  If not, is 
the disability at least as likely as not 
aggravated (i.e., permanently worsened) 
beyond its natural progression by a 
service-connected disability or 
disabilities

The claims folder, including any documents 
obtained as a result of this Remand, should 
be made available to the examiner for 
review before the examination.  The 
examination report should consider all 
findings necessary to evaluate the claim 
and the examiner is asked to indicate that 
he or she has reviewed the claims folder.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than 
not" or "unlikely" (meaning that there is 
a less than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

The examiner must provide a comprehensive 
report including rationales for all 
opinions and conclusions, citing the 
objective medical findings leading to the 
examiner's conclusions.  If further testing 
or examination by specialists is required 
to evaluate the claimed disability, such 
testing or examination is to be done before 
completion of the examination report.  

8.  The AMC should issue a statement of the 
case as to the issues of entitlement to 
service connection for disabilities of the 
lumbar and cervical segments of the spine 
in response to the notice of disagreement 
submitted on these issues in June 2008.  
The Veteran should be apprised of his right 
to submit a substantive appeal and to have 
his claim reviewed by the Board.  The AMC 
should allow the Veteran and his accredited 
representative the requisite period of time 
for a response.

9.  The AMC should review the claims folder 
and ensure that all of the foregoing 
development actions have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the reports of examination.  
If the requested reports do not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific opinions 
requested, the deficient report must be 
returned for corrective action.  38 C.F.R. 
§ 4.2 (2010); see also Stegall v. West, 11 
Vet. App. 268 (1998).

10.  Thereafter, the AMC should 
readjudicate the claims.  The 
readjudication must specifically address 
whether the reduction of the Veteran's 
disability rating for CAD from 30 to 10 
percent was proper.  The AMC is reminded 
that it must make a determination as to 
whether a TDIU may be granted, and in said 
determination, it must make a decision as 
to whether a TDIU may be granted based on 
extraschedular considerations.  The AMC 
must fully discuss why, or why not, it is 
sending the claim to the Director, VA 
Compensation and Pension.  If the benefits 
sought on appeal remain denied, the Veteran 
and the Veteran's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issues 
currently on appeal.  An appropriate period 
of time should be allowed for response.  
Thereafter, the case should be returned to 
the Board, if in order.

The Board intimates no opinion as to the ultimate outcome of this 
case.  The Veteran need take no action unless otherwise notified.

The purpose of the examinations requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2010) 
failure to cooperate by attending the requested VA examinations 
may result in an adverse determination.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


